Citation Nr: 1103005	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-23 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to March 
1984.  He received the Parachute Badge, among other awards and 
decorations.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in St. Petersburg, 
Florida that, in pertinent part, denied service connection for a 
left shoulder disability.  After the decision was entered, the 
case was transferred to the jurisdiction of the RO's in Roanoke, 
Virginia, and Columbia, South Carolina, respectively.

In November 2007, the RO in Columbia disallowed claims for 
service connection for arthritis of the left knee and 
arteriosclerotic heart disease with myocardial infarctions and 
hypertension.  The Veteran filed a notice of disagreement as to 
that decision in January 2008, and the RO furnished him a 
statement of the case (SOC) in May 2008.  No substantive appeal 
was thereafter received within the prescribed time period, 
however, and the RO closed the appeal.  See 38 U.S.C.A. §§ 
7105(d), 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302.  The only 
issue developed for the Board's present consideration is as set 
forth above, on the title page.

In October 2009, the Veteran was notified of the time and place 
of a Board hearing he had requested in connection with the 
present appeal.  See 38 C.F.R. § 20.704(b).  He failed to report, 
however, and no motion for rescheduling has been received.  
Accordingly, the Board will process his appeal as though the 
request for hearing has been withdrawn.  38 C.F.R. § 20.704(d). 

In a January 2010 decision, the Board remanded this issue for 
additional development.


FINDING OF FACT

The Veteran has a left shoulder disability which has been related 
to service by competent medical evidence.  He was a paratrooper 
during service.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a left shoulder disability 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision to grant the claim, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran seeks to establish service connection for a left 
shoulder disability. He appears to believe that his current 
difficulties, variously diagnosed as osteoarthritis of the left 
acromioclavicular (AC) joint and probable rotator cuff tear, can 
be attributed to trauma from multiple parachute jumps in service. 

In this case, the Veteran's complete service treatment records 
are unavailable.  Specifically, the Veteran's claims file does 
not contain any service treatment records dated prior to December 
1980 or after October 1983.  In June 1984, he reported that 
service health and dental records and other important papers had 
been stolen from his car.  Pursuant to the January 2010 remand, 
the RO attempted to obtain the Veteran's claims file.  However, 
in May 2010, there was a formal finding that the records from 
December 1965 to March 1984 were unavailable.  The Board 
acknowledges its heightened obligation to consider carefully the 
benefit of the doubt rule in cases where the Veteran's service 
treatment records are unavailable through no fault of the 
Veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  His 
personnel records were obtained.

The Veteran underwent a VA examination in March 1999.  The 
examination was negative for complaints or diagnoses related to a 
left shoulder condition.

In October 2005, the Veteran presented to the Salem, Virginia VA 
Medical Center (VAMC) with complaints of left shoulder pain.  The 
left AC joint received an injection.

The Veteran presented to the VAMC again in December 2005.  The 
diagnosis was osteoarthritis of the left AC joint.

A June 2006 VAMC note indicated that the Veteran's left shoulder 
had been responding well to injections.  The diagnosis was 
osteoarthritis of the left AC joint.

In April 2007, the Veteran presented to a private physician with 
complaints of decreased range of motion and left shoulder pain 
with no known injury.  He reported that this had been going on 
for some time and was getting worse.

In a March 2008 letter, a private physician indicated that he had 
been treating the Veteran for a number of years.  It was noted 
that he had a probable rotator cuff tear of his left shoulder.  
He had a history of having been a paratrooper and jumping out of 
airplanes and landing on his knees and shoulders when he hit the 
ground.  The private physician determined that this would be a 
consistent mechanism of producing such conditions.

Per the January 2010 remand, the Veteran was scheduled to undergo 
a VA examination.  However, July 2010 and August 2010 VA 
examinations were cancelled as the Veteran indicated that he was 
unable to make the examination as he was under hospice care.

As noted above, the available evidence shows that the Veteran 
earned the Parachute Badge during service and is currently 
diagnosed as having osteoarthritis of the left AC joint and 
probable rotator cuff tear.

It is noted that the Board previously indicated that there was 
some speculation in the opinion.  Personnel records have been 
obtained which confirm his parachute badge.  Attempts to get a 
more definitive opinion have not been possible.  No alternative 
opinion as to etiology has been set out.

Accordingly, after resolving all reasonable doubt in favor of the 
Veteran, the Board finds service connection for a left shoulder 
disability is warranted.  In support of this conclusion, the 
Board notes that while the Veteran's service treatment records 
are unavailable, exposure to a left shoulder injury is consistent 
with the circumstances of his service as a paratrooper.  The 
March 2008 private physician also indicated that the Veteran's 
history of having been a paratrooper and jumping out of airplanes 
and landing on his shoulders when he hit the ground would be a 
consistent mechanism of producing such condition a probable left 
shoulder rotator cuff tear.  As noted, there is no contrary 
medical evidence of record that indicates that the Veteran's left 
shoulder disability was not related to his service. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence the record is found to 
be at least in equipoise as to its etiology.  Thus, affording him 
the benefit of the doubt, the Board concludes that the criteria 
for service connection for a left shoulder disability have been 
met. 


ORDER


Entitlement to service connection for a left shoulder disability 
is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


